NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                   :
  BANKWELL BANK,                                   :
                                                   :        Civil Action No. 20-49 (SRC)
                                      Plaintiff,   :
                                                   :
                        v.                         :           OPINION & ORDER
                                                   :
  BRAY ENTERTAINMENT, INC., et al.,                :
                                                   :
                                   Defendants.     :
                                                   :
                                                   :

CHESLER, District Judge

       This matter comes before the Court on the motion to dismiss counts eleven through

fifteen in the Sixth Amended Complaint by Defendants BiGMedia.ai, Inc. (“BiGMedia”),

Christopher Bray, Bray Entertainment, Inc., Bray Films, Inc., Bray Media Limited Liability

Company, Brayniac LLC, Mirayam M. Solomon, and Vampire Post Inc. (collectively, “Bray.”)

Plaintiff Bankwell Bank (“Bankwell”) has opposed the motion. For the reasons expressed

below, the Court will deny the motion to dismiss.

       The background to this case has been described in previous Opinions and need not be

repeated. On January 21, 2021, this Court granted Defendants’ previous motion to dismiss the

Fifth Amended Complaint (“AC5”), and granted leave for Plaintiff to replead the fraudulent

transfer claims, claims eleven through fourteen, and the unjust enrichment claim, claim fifteen.

On February 19, 2021, filed the Sixth Amended Complaint (“AC6”). Defendants now move to

dismiss the amended claims.
       Defendants again argue that, as to the four fraudulent transfer claims and the unjust

enrichment claim, the AC6 pleads no facts which can make plausible that any transfer occurred.

In brief, this time, this Court disagrees. Consider this Court’s statement in the previous Opinion

granting the motion to dismiss:

       Defendants point out that the AC5 pleads only that BiGMedia applied for four
       trademark registrations, and does not plead facts to support the inference that the
       software associated with these trademarks was transferred. Rather, the AC5
       pleads: “In June, 2019, Defendant Bray caused Brayniac and Bray Entertainment
       to transfer the Software Products to BiGMedia as evidenced by the filing of the
       trademark applications in the name of BiGMedia.” (AC5 ⁋ 141.) This assertion
       provides the sole factual foundation for the fraudulent transfer and unjust
       enrichment claims.

(Opinion and Order of January 21, 2021 at 2.) The amendments reflected in the AC6 make this

no longer a correct assessment of counts eleven through fifteen.

       Now, the AC6 contains a detailed set of allegations which state, in short, that Defendants

Christopher Bray and Brayniac LLC created, marketed, and licensed a suite of software products,

including “ReleaseME” and “DeliverME,” during 2018 and 2019. (AC6 ⁋⁋ 45-90.) The AC6

then alleges that Defendant Christopher Bray formed a Delaware corporation named

“BiGMedia.ai, Inc.” in May of 2019. (AC6 ⁋ 91.) The AC6 alleges that the transfer of the

software products to the new corporation occurred in June of 2016. (AC6 ⁋ 93.) The AC6

alleges that, on June 28, 2019, Defendant Bray submitted trademark applications to the USPTO

for the marks “RELEASEME,” “DELIVERME,” and “THE ME SUITE,” and stated in the

applications that the owner of each of these products was BigMedia.ai. (AC6 ⁋⁋ 95-98.) The

AC6 also alleges that BigMedia has subsequently marketed licenses for use of these software

products. (AC6 ⁋⁋ 101-104.)



                                                 2
        To meet the pleading requirements of Rule 8(a), a complaint must contain “sufficient

factual allegations, accepted as true, to ‘state a claim for relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). This Court finds that the AC6 now contains

sufficient factual allegations to make plausible the inference that Defendants fraudulently

transferred the software products at issue. As to the claims at issue, the fraudulent transfer

claims and the unjust enrichment claim, the requirements of Iqbal and Twombly have been

satisfied.

        As to the fraudulent transfer claims only, Rule 9(b), which applies to claims sounding in

fraud, sets a heightened requirement: the complaint must “state with particularity the

circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). The Third Circuit has held

that to satisfy Rule 9(b)’s stringent standard, “the plaintiff must plead or allege the date, time and

place of the alleged fraud or otherwise inject precision or some measure of substantiation into a

fraud allegation.” Frederico v. Home Depot, 507 F.3d 188, 200 (3d Cir. 2007).

        Defendants argue that the fraudulent transfer claims, Counts Eleven through Fourteen,

fail to meet the particularity requirements of Rule 9(b). Defendants contend that Plaintiff has

failed to plead with sufficient particularity the “who,” the “what,” the “when,” and the “how” of

the story. This Court disagrees. The AC6 clearly identifies “who” made the transfers:

Defendant Christopher Bray, perhaps through one of the entities he is alleged to control. The




                                                    3
AC6 clearly identifies “what” was transferred: the “ReleaseMe” and “DeliverMe” software

products.

       As to the “when” and the “how,” Defendants’ short treatment of those issues makes no

valid points, offering rhetoric rather than analysis. Defendants’ contention that no publicly

available transfer documents exist rests on a factual allegation extrinsic to the pleading and is

irrelevant to this motion. “The defendant bears the burden of showing that no claim has been

presented.” Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005). Defendants have failed

to persuade this Court that the requirements of Rule 9(b) have not been met.

       Moreover, Defendants rely on a constricted understanding of how courts in the Third

Circuit apply the requirements of Rule 9(b). It is true that the Third Circuit has often referred to

the formula that Rule 9(b) requires “that plaintiffs support their allegations of securities fraud

with all of the essential factual background that would accompany ‘the first paragraph of any

newspaper story’ -- that is, the ‘who, what, when, where and how’ of the events at issue.”

Rockefeller Ctr. Props. Sec. Litig. v. Rockefeller, 311 F.3d 198, 217 (3d Cir. 2002). The Third

Circuit has made clear, however, that this is neither a rigid test nor a comprehensive statement of

the law. A better general statement of the current fundamental principles for the Rule 9(b)

analysis, under Third Circuit law, is that Rule 9(b) requires “that plaintiffs state the

circumstances of the alleged fraud with sufficient particularity to place the defendant on notice of

the precise misconduct with which [it is] charged and plead or allege the date, time and place of

the alleged fraud or otherwise inject precision or some measure of substantiation into a fraud

allegation.” Alpizar-Fallas v. Favero, 908 F.3d 910, 919 (3d Cir. 2018). This Court finds that

the AC6 states the circumstances of the alleged fraud with sufficient particularity to place


                                                  4
Defendants on notice of the precise misconduct with which they are charged, and that the factual

allegations inject sufficient precision or substantiation into the fraudulent transfer allegation.

       Defendants’ motion to dismiss counts eleven through fifteen in the Sixth Amended

Complaint will be denied.

       For these reasons,

       IT IS on this 13th day of May, 2021

       ORDERED that Defendants’ motion to dismiss counts eleven through fifteen in the

Sixth Amended Complaint (Docket Entry No. 84) is DENIED.



                                                            s/ Stanley R. Chesler
                                                       STANLEY R. CHESLER
                                                       United States District Judge




                                                  5
